 
 
Exhibit 10.02
 


LOCK-UP AGREEMENT



This Lock-Up Agreement (this “Agreement”), dated May 8, 2012 (the “Effective
Date”), is by and between Anoteros, Inc., a Nevada corporation (“Anoteros”) and
Michael Sinnwell Jr. (“Shareholder”), and is executed pursuant to and in
conjunction with that certain Settlement Agreement and Mutual General Release
(the “Settlement Agreement”) executed concurrently herewith among Anoteros,
Antero Payment Solutions, Inc., the Shareholder and certain other parties.


Recitals


A. Whereas, Shareholder is the record and beneficial owner of 4,065,201 shares
of common stock of Anoteros (the “Covered Shares”).


B. Whereas, as a result of the transactions contemplated by the Settlement
Agreement, the Shareholder will retain 1,000,000 shares of common stock of
Anoteros (the “Covered Shares”)


Agreement


NOW, WHEREFORE, pursuant to the terms of the Settlement Agreement and in
consideration of the foregoing, the mutual covenants and agreements contained in
this Agreement, and intending to be legally bound hereby, the parties hereto
agree as follows:


1. Lock-Up.


(a) The Shareholder hereby agrees that from the period commencing on the
Effective Date and expiring on December 31, 2013, (the “Lock-Up Period”), the
Shareholder will not, directly or indirectly, on his, her or its own behalf, or
on behalf of entities, family members or trusts affiliated with or controlled by
him, her or it, offer, sell, agree to offer or sell, solicit offers to purchase,
any Covered Shares; provided, however, that on and after June 30, 2013, the
Shareholder shall be permitted to sell up to twenty percent (20%) of the Covered
Shares, without restriction


(b) The Shareholder hereby authorizes Anoteros during the Lock-Up Period to
cause any transfer agent for the Covered Shares to decline to transfer, and to
note stop transfer restrictions on the stock register and other records,
consistent with the terms of this Agreement, relating to, the Covered Shares for
which the Shareholder is the record holder and, in the case of the Covered
Shares for which the Shareholder is the beneficial but not the record holder,
agrees during the Lock-Up Period to cause the record holder to cause the
relevant transfer agent to decline to transfer, and to note stop transfer
restrictions on the stock register and other records relating to, its share of
the Covered Shares.


2. Representation and Warranties of the Shareholder. Shareholder hereby
represents and warrants to Anoteros that:


(a) Upon the issuance of the Covered Shares to Shareholder, Shareholder shall be
the record owner of the Covered Shares.


(b) This Agreement has been duly authorized, executed and delivered by, and
constitutes a valid and binding agreement of, the Shareholder, enforceable
against the Shareholder in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws of general application respecting creditors' rights and by
general equitable principles.
 
1 of 4

--------------------------------------------------------------------------------

 


 
(c) Neither the execution and delivery of this Agreement nor the consummation by
the Shareholder of the transactions contemplated hereby will result in a
violation of, or a default under, or conflict with, any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which the Shareholder is a party or bound or to which the Shareholder's Shares
are subject, other than a violation, default or conflict which does not
materially impair the ability of the Shareholder to perform its obligations
under this Agreement. Consummation by the Shareholder of the transactions
contemplated hereby will not violate, or require any consent, approval, or
notice under, any provision of any judgment, order, decree, statute, law, rule
or regulation applicable to the Shareholder or the Shareholder's Shares.


3. Covenants. Shareholder agrees with, and covenants to, Anoteros the following:


(a) The Covered Shares and the certificates representing the Covered Shares are
now, and at all times all such shares then held will be, held by Shareholder, or
by a nominee or custodian for the benefit of Shareholder, free and clear of all
liens, security interest, proxies, voting trusts or voting agreements or any
other encumbrances whatsoever, and that it shall not (i) grant any proxy, power
of attorney or other authorization in or with respect to such shares, except for
this Agreement or (ii) deposit such shares into a voting trust or enter into a
voting agreement or arrangement with respect to such shares, except for any
arrangements which do not materially impair the ability of the Shareholder to
perform its obligations under this Agreement.


(b) Shareholder shall use commercially reasonable efforts to take, or cause to
be taken, all necessary actions, and to do, or cause to be done all things
necessary, proper or advisable under this Agreement.


4. Enforcement of Agreement. The parties agree that Anoteros and its successors
or assigns would be irreparably damaged if for any reason the Shareholders
failed, in breach of its obligations hereunder, to perform any of its
obligations under this Agreement, and that Anoteros, and its successors or
assigns would not have an adequate remedy at law for money damages in such
event. Accordingly, Anoteros and its successors or assigns shall be entitled to
specific performance and injunctive and other equitable relief to enforce the
performance of this Agreement by the Shareholder; and, if Anoteros or its
successors or assigns should institute an action or proceeding seeking specific
enforcement of the provisions hereof, the Shareholder hereby waives the claim or
defense that Anoteros or its successors or assigns has an adequate remedy at law
and hereby agrees not to assert in any such action or proceeding the claim or
defense that such a remedy at law exists. The Shareholder further agrees to
waive any requirements for the securing or posting of any bond in connection
with obtaining any such equitable relief. This provision is without prejudice to
any other rights that Anoteros or its successors or assigns may have against the
Shareholder for any failure to perform its respective obligations under this
Agreement.


5. Survival. All representations, warranties and covenants contained herein
shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.


6. Notices. All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given: (a)
when received by facsimile or similar device, if subsequently confirmed by a
writing sent within twenty-four (24) hours after the giving of such notice; (b)
upon receipt if delivered personally; or (c) on the date of receipt, if sent by
FedEx or other international overnight delivery service; and in any case,
addressed as follows:
 
If to Anoteros addressed to:
Anoteros, Inc.
Attn: Michael Lerma, CEO
6601 Center Drive West, Suite 500
Los Angeles, CA 90045


If to the Shareholder, addressed to:
The Shareholder address of record with the Transfer Agent.
 
2 of 4

--------------------------------------------------------------------------------

 


 
7. Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.


8. Amendments; Entire Agreement. This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by Anoteros, or and its successors or assigns. This Agreement
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, oral or written, with respect to such transactions.
9. Governing Law; Venue. This Agreement is being executed and delivered, and is
intended to be performed, in the State of California, and to the extent
permitted by law, the execution, validity, construction, and performance of this
Agreement shall be construed and enforced in accordance with the laws of the
State of California without giving effect to conflict of law principles. This
Agreement shall be deemed made and entered into in San Diego County, State of
California and venue for any Proceeding as defined below, in connection with
this Agreement shall be in San Diego County, California.


10. Waiver of Jury Trial. The Parties hereto hereby voluntarily and irrevocably
waive trial by jury in any Proceeding brought in connection with this Agreement,
any of the related agreements and documents, or any of the transactions
contemplated hereby or thereby. For purposes of this Agreement, “Proceeding”
includes any threatened, pending, or completed action, suit, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing, or any other actual, threatened, or completed proceeding, whether
brought by or in the right of any party or otherwise and whether civil,
criminal, administrative, or investigative, in which a Party was, is, or will be
involved as a party or otherwise.


11. Counterpart; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be sufficient for execution of this Agreement.


12. Independent Advice of Counsel. The Parties hereto, and each of them,
represent and declare that in executing this Agreement they relied solely upon
their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.


 
3 of 4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the date first above written.


ANOTEROS, INC.
 
/s/Michael Lerma
By: Michael Lerma
Its: President and CEO






SHAREHOLDER


/s/Michael Sinnwell Jr.
Michael Sinnwell Jr.



 
4 of 4

--------------------------------------------------------------------------------

 
